IN THE SUPREME COURT OF THE STATE OF MONTANA                               02/10/2022
                   Supreme Court No. DA 19-0648

STATE OF MONTANA,
                                                                              Case Number: DA 19-0648




            Plaintiff and Appellee,

      v.

ANDREW PIERCE LAKE,

            Defendant and Appellant.

                                       ORDER


      UPON the Appellant’s unopposed motion to expedite remittitur, good cause

appearing therefrom,

      IT IS HEREBY ORDERED that the Clerk of Court shall immediately issue

remittitur for the above named case.




                                                                   Electronically signed by:
                                                                         Mike McGrath
                                                            Chief Justice, Montana Supreme Court
                                                                       February 10 2022